Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the sequences presented in Figure 1 of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election of Group I (claims 1-41), SEQ ID NOs: 5 and 9 in the reply filed on May 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 43 and 45 are canceled. Claims 1-42 and 44 are pending. Claims 42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on May 4, 2021.
Upon reconsideration, the species election among SEQ ID NOs: 7-9 and the species election among SEQ ID NO: 3-5 is withdrawn because SEQ ID NO: 8 is identical to SEQ ID NO:9, SEQ ID NO:7 has only one amino acid difference from SEQ ID NO:9; and SEQ ID NOs: 3-4 are identical to SEQ ID NO:5. Thus, the subject matter to the extent of SEQ ID NOs: 3-4 and 7-8 will be included and under examination in this Office action. 
5.	Claims 1-41 are under examination with respect to SEQ ID NOs: 3/7, 3/8, 3/9, 4/7, 4/8, 4/9, 5/7, 5/8 and 5/9 in this office action.

Information Disclosure Statement
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
7.	The drawing/figure 7 is objected to because sequence listings included in the specification must not be duplicated in the drawings.  See 37 C.F.R. §1.58(a) and §1.83(a).  Appropriate correction is required.
See MPEP § 608.02-I Drawing requirements
If the specification includes a sequence listing or a table, such a sequence listing or table is not permitted to be reprinted in the drawings. 37 CFR 1.83(a) and 1.58(a). If a sequence listing as shown in the drawings has more information than is otherwise contained in the specification, the sequence listing could be included in the specification and the drawings. Applications filed under 35 U.S.C. 371 are excluded from the prohibition from having the same tables and sequence listings in both the description portion of the specification and drawings.


Specification

8.	The disclosure is objected to because of the following informalities: The instant application claims the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) or 119 (e) or 120. A specific reference to the prior-filed application in compliance with 37 CFR 1.78(a) must be included in the first sentence(s) of the specification following the   See MPEP § 201.11.
"The third requirement of the statute is that the later-filed application must contain a specific reference to the prior application. This should appear as the first sentence(s) of the specification following the title preferably as a separate paragraph (37  CFR 1.78(a)) and/or in an application data sheet (37 CFR 1.76).". See MPEP 201.11 (III).

Appropriate correction is required.
	
Duplicate Claims
9.	Applicant is advised that should claim 36 be found allowable, claims 36-37 and 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
10.	Claims 1, 6-8, 13-19, 22, 28, 30-39 are objected to because of the following informalities: the recitations “VH”, “VL”, “CDR…L1, L2, L3” “CDR…H1, H2, H3” are not unique or common abbreviations in the art. Applicants are required to spell out “VH”, “VL”, “CDR…L1, L2, L3” “CDR…H1, H2, H3”  at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-41 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-41 are indefinite because:
i. Regarding claims 1, 9, 20 and 23-24, claims 1, 9, 20 and 23-24 are indefinite because claim 1 recites “…..has a half-life which is higher or lower than the half-life for the unmutated binding domain, with the proviso that the mutation is other than a mutation consisting of I50A, T56A, T95A, V96A, P97A, G98A, Y99A, S100A, T100Aa, Y100Ca, I50A and T95A, 150A and G98A, I50A and Y99A, T56A and T95A, T56A and G98A, and T56A and Y99A of SEQ ID NO: 1” and claims 9, 20 and 23 recite “a position 26….”, “a position 50….”, “a position 95….” respectively. However, the claimed binding domain is not limited to SEQ ID NO:1, and different binding domain specific to a serum carrier protein has difference sequences in length. It is unclear whether the amino acid positions recited in claims 1, 9, 20 and 23 apply to all binding domains that have different sequences in length or only the binding domain that comprises the amino acid sequence of SEQ ID NO:1, which render the claims indefinite. 

iii. Regarding claims 2-41, claims 2-41 depend from claim 1 and recites “A binding domain according to….”.  The article “A” connotes that there is more than a single binding domain encompassed within the base claim (claim 1)and since only a single binding domain was set forth therein, it is unclear what, if any, additional binding domains are encompassed. The rejection can be obviated by reciting “The binding domain according to claim 1 or x (i.e. the preceding claim)”.
iv. The rest of the claims are indefinite as depending from an indefinite claim.


Claim Rejections - 35 USC § 112

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-35 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-35 and 40-41 encompass a genus of binding protein comprising a VH and VL specific a genus of serum carrier protein. The specification only describes CA645 antibody capable of binding to human or mouse, Rat, cynomolgus and rabbit  serum albumin and binding domains CA645gL5gH37 (SEQ ID NOs:9/4), CA645gL5gH47 (SEQ ID NOs:9/5), CA645gL4gH5 (SEQ ID NO:8/3), CA645gL5gH5 (SEQ ID NO:9/3), CA645gL4gH37 (	SEQ ID NO:8/4) capable of binding to human or mouse serum albumin (Figures 5 and 7, tables 1-2 and 4-7). However, the claims are not limited to the binding domain comprising the recited SEQ ID NOs: specific for human or mouse serum albumin as set forth above but also encompass structurally and functionally undefined binding domains comprising structurally and functionally undefined VH and VL for a genus of serum carrier protein.  

M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of CA645gL5gH37 (SEQ ID NOs:9/4), CA645gL5gH47 (SEQ ID NOs:9/5), CA645gL4gH5 (SEQ ID NO:8/3), CA645gL5gH5 (SEQ ID NO:9/3), CA645gL4gH37 (SEQ ID NO:8/4) specific for human or mouse serum albumin. However, Applicant is not in possession of other structurally and functionally undefined binding domains comprising structurally and functionally undefined VH and VL specific for a genus of structurally and functionally undefined serum carrier proteins.  The specification provides no identification of any particular portion of the structure that must be conserved for the claimed binding domains for structurally and functionally undefined serum carrier proteins. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of binding domains specific for the claimed genus of serum carrier proteins because a single amino acid change on a molecule or protein can abolish the binding ability or activity of the molecule or protein. For example, a substitution of lysine residue by 
In addition, Applicant has not disclosed sufficient species for the broad genus of binding domain specific for the claimed serum carrier proteins including thyroxine-binding protein, transthyretin, 1-acid glycoprotein, transferrin, fibrinogen and albumin, or structurally and functionally undefined fragments thereof. The specification only discloses CA645gL5gH37 (SEQ ID NOs:9/4), CA645gL5gH47 (SEQ ID NOs:9/5), CA645gL4gH5 (SEQ ID NO:8/3), CA645gL5gH5 (SEQ ID NO:9/3), CA645gL4gH37 (SEQ ID NO:8/4) specific for human or mouse serum albumin (Figures 5 and 7, tables 1-2 and 4-7). The specification fails to demonstrate that Applicant is in possession of the genus of the claimed binding domains as recited in the claims because the claims are not limited to the antibodies/binding domains to human or mouse albumin set forth above but also encompass other structurally and functionally antibodies/binding domains with no structurally and functionally defined sequences.

The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
The specification' s general reference to antibodies/binding domains specific for serum carrier proteins including thyroxine-binding protein, transthyretin, 1-acid glycoprotein, transferrin, fibrinogen and albumin does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies/binding domains or the claimed features. As such, he cannot possibly have possessed the entire genus.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable 1-acid glycoprotein, transferrin, fibrinogen and albumin. 
The specification provides no description of the conserved regions which are critical to the function of the claimed genus claimed. There is no description of the sites 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of binding domains specific for serum carrier proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, a method for treating a progressive neurodegenerative disorder or inhibiting the onset of a progressive neurodegenerative disorders in a subject at high risk thereof by administration of a GCSF receptor agonist has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-35 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (WO2013068571, published May 16, 2013, as in IDS).
Adams et al. (WO2013068571) teaches albumin binding antibodies domains and binding fragments thereof comprising a binding domain comprising a VH and VL, wherein the VH comprises the amino acid sequence of SEQ ID NO:1, which is 99.4% identical to instant SEQ ID NO:5 and the VL comprises the amino acid sequence of SEQ ID NO:3, which is 98.8% identical to instant SEQ ID NO:9 and thus meet the limitations recited in instant claims 1-35 and 40-41 (see the sequence alignment below; p. 20-28, examples 1-4, claims 1-14, in particular). Adams also teaches a pharmaceutical composition comprising the claimed binding domain or an antibody 
The sequence search results disclose as follows:
SEQ ID NO:5
BBI81890
BAO39425
ID   BAO39425 standard; protein; 121 AA.
XX
AC   BAO39425;
XX
DT   04-JUL-2013  (first entry)
XX
DE   Anti-albumin antibody heavy chain variable region, SEQ ID 1.
XX
KW   Albumin; antibody; antibody production; antibody therapy;
KW   antiinflammatory; cancer; cytostatic; fibrosis;
KW   heavy chain variable region; immune disorder; immunomodulator;
KW   inflammatory disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2013068571-A1.
XX
CC PD   16-MAY-2013.
XX
CC PF   09-NOV-2012; 2012WO-EP072335.
XX
PR   11-NOV-2011; 2011US-0558559P.
XX
CC PA   (UNIO ) UCB PHARMA SA.
XX
CC PI   Adams R,  Bhatta P,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2013-H36585/35.
XX
CC PT   New serum albumin binding antibody or its fragment useful for preparing 
CC PT   medicament for treating patient suffering from e.g. inflammatory diseases
CC PT   and cancer, comprises heavy chain variable domain and light chain 
CC PT   variable domain.
XX
CC PS   Claim 1; SEQ ID NO 1; 44pp; English.
XX
CC   The present sequence is a novel serum albumin binding antibody or its 
CC   fragment useful for treating inflammatory disease and cancer. The serum 
CC   albumin binding antibody comprises a heavy chain variable domain of SEQ 
CC   ID NO:1 (see BAO39425) or SEQ ID NO:2 (see BAO39426), and a light chain 
CC   variable domain of SEQ ID NO:3 (see BAO39427) or SEQ ID NO:4 (see 
CC   BAO39428). The present invention also provides: (1) a bispecific antibody
CC   fusion protein comprising a heavy chain and a light chain; (2) a 
CC   polynucleotide encoding the novel serum albumin binding antibody or its 
CC   fragment; (3) a vector comprising the polynucleotide of (2); (4) a host 
CC   cell comprising the vector of (3); and (5) a method for producing the 
CC   novel serum albumin binding antibody or its fragment. The serum albumin 
CC   binding antibody or its fragment can be used in a pharmaceutical 
CC   composition for preparing a medicament for treating a patient suffering 
CC   from inflammatory disease, immune disease, fibrotic disease and cancer. 
CC   The present sequence is an anti-albumin antibody heavy chain variable 
CC   region which is not disulphide-stabilised (no ds) used in the medicament 
CC   for treating the above mentioned disease. Note: Sequence (BAO39426) is a 
CC   mutant sequence derived from this wild-type sequence (BAO39425).
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 20;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |


SEQ ID NO:9
BAO39427
ID   BAO39427 standard; protein; 112 AA.
XX
AC   BAO39427;
XX
DT   04-JUL-2013  (first entry)
XX
DE   Anti-albumin antibody light chain variable region, SEQ ID 3.
XX
KW   Albumin; antibody; antibody production; antibody therapy;
KW   antiinflammatory; cancer; cytostatic; fibrosis; immune disorder;
KW   immunomodulator; inflammatory disease; light chain variable region;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2013068571-A1.
XX
CC PD   16-MAY-2013.
XX
CC PF   09-NOV-2012; 2012WO-EP072335.
XX
PR   11-NOV-2011; 2011US-0558559P.
XX
CC PA   (UNIO ) UCB PHARMA SA.
XX
CC PI   Adams R,  Bhatta P,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2013-H36585/35.
XX
CC PT   New serum albumin binding antibody or its fragment useful for preparing 
CC PT   medicament for treating patient suffering from e.g. inflammatory diseases
CC PT   and cancer, comprises heavy chain variable domain and light chain 
CC PT   variable domain.
XX
CC PS   Claim 2; SEQ ID NO 3; 44pp; English.
XX
CC   The present sequence is a novel serum albumin binding antibody or its 
CC   fragment useful for treating inflammatory disease and cancer. The serum 
CC   albumin binding antibody comprises a heavy chain variable domain of SEQ 
CC   ID NO:1 (see BAO39425) or SEQ ID NO:2 (see BAO39426), and a light chain 
CC   variable domain of SEQ ID NO:3 (see BAO39427) or SEQ ID NO:4 (see 
CC   BAO39428). The present invention also provides: (1) a bispecific antibody
CC   fusion protein comprising a heavy chain and a light chain; (2) a 
CC   polynucleotide encoding the novel serum albumin binding antibody or its 
CC   fragment; (3) a vector comprising the polynucleotide of (2); (4) a host 
CC   cell comprising the vector of (3); and (5) a method for producing the 
CC   novel serum albumin binding antibody or its fragment. The serum albumin 
CC   binding antibody or its fragment can be used in a pharmaceutical 
CC   composition for preparing a medicament for treating a patient suffering 
CC   from inflammatory disease, immune disease, fibrotic disease and cancer. 
CC   The present sequence is an anti-albumin antibody light chain variable 
CC   region which is not disulphide-stabilised (no ds) used in the medicament 
CC   for treating the above mentioned disease. Note: Sequence (BAO39428) is a 
CC   mutant sequence derived from this wild-type sequence (BAO39427).
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 20;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110



Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-35 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9803004; claims 1-3 of U.S. Patent No. 10023631. Although the claims at issue are not identical, they are not patentably distinct from each other because the antibody or antigen-binding fragment thereof recited in the claims or used in the method of the issued patents comprising a VH having an amino acid sequence with 99.4% sequence identity to instant SEQ ID NO:5 and a VL having an amino acid sequence with 98.5% sequence identity to instant SEQ ID NO:9, which anti of at least to instant SEQ ID NOs: 5 and 9, which anticipate the instant claims.
The sequence search results disclose as follows:
SEQ ID NO:5
US-15-795-874-1
; Sequence 1, Application US/15795874
; Patent No. 10023631
; GENERAL INFORMATION
;  APPLICANT: UCB Biopharma SPRL
;  TITLE OF INVENTION: Albumin Binding Antibodies and Binding Fragments Thereof
;  FILE REFERENCE: CELL0014-100-DIV
;  CURRENT APPLICATION NUMBER: US/15/795,874
;  CURRENT FILING DATE: 2017-10-27
;  PRIOR APPLICATION NUMBER: US14/356,181
;  PRIOR FILING DATE: 2014-05-05
;  PRIOR APPLICATION NUMBER: PCT/EP2012/072335
;  PRIOR FILING DATE: 2011-11-09
;  PRIOR APPLICATION NUMBER: US61/558,599
;  PRIOR FILING DATE: 2011-11-11
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1

;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Heavy chain variable domain of anti-albumin antibody (no ds)
US-15-795-874-1

  Query Match             99.4%;  Score 638;  DB 1;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121
US-14-356-181-1
; Sequence 1, Application US/14356181
; Patent No. 9803004
; GENERAL INFORMATION
;  APPLICANT: UCB Pharma S.A
;  TITLE OF INVENTION: Albumin Binding Antibodies and Binding Fragments Thereof
;  FILE REFERENCE: CELL0014-100
;  CURRENT APPLICATION NUMBER: US/14/356,181
;  CURRENT FILING DATE: 2014-05-05
;  PRIOR APPLICATION NUMBER: PCT/EP2012/072335
;  PRIOR FILING DATE: 2011-11-09
;  PRIOR APPLICATION NUMBER: US61/558,599
;  PRIOR FILING DATE: 2011-11-11
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Heavy chain variable domain of anti-albumin antibody (no ds)
US-14-356-181-1

  Query Match             99.4%;  Score 638;  DB 10;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121
SEQ ID NO:9
US-15-795-874-3
; Sequence 3, Application US/15795874
; Patent No. 10023631
; GENERAL INFORMATION
;  APPLICANT: UCB Biopharma SPRL
;  TITLE OF INVENTION: Albumin Binding Antibodies and Binding Fragments Thereof
;  FILE REFERENCE: CELL0014-100-DIV
;  CURRENT APPLICATION NUMBER: US/15/795,874
;  CURRENT FILING DATE: 2017-10-27
;  PRIOR APPLICATION NUMBER: US14/356,181
;  PRIOR FILING DATE: 2014-05-05
;  PRIOR APPLICATION NUMBER: PCT/EP2012/072335
;  PRIOR FILING DATE: 2011-11-09
;  PRIOR APPLICATION NUMBER: US61/558,599
;  PRIOR FILING DATE: 2011-11-11
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:

US-15-795-874-3

  Query Match             98.8%;  Score 558;  DB 1;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

US-14-356-181-3
; Sequence 3, Application US/14356181
; Patent No. 9803004
; GENERAL INFORMATION
;  APPLICANT: UCB Pharma S.A
;  TITLE OF INVENTION: Albumin Binding Antibodies and Binding Fragments Thereof
;  FILE REFERENCE: CELL0014-100
;  CURRENT APPLICATION NUMBER: US/14/356,181
;  CURRENT FILING DATE: 2014-05-05
;  PRIOR APPLICATION NUMBER: PCT/EP2012/072335
;  PRIOR FILING DATE: 2011-11-09
;  PRIOR APPLICATION NUMBER: US61/558,599
;  PRIOR FILING DATE: 2011-11-11
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Light chain variable domain of anti-albumin antibody (no ds)
US-14-356-181-3

  Query Match             98.8%;  Score 558;  DB 10;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110


Conclusion

15.	NO CLAIM IS ALLOWED.

Sequence alignment
VL

SEQ ID NO:6(CA645VL)	 1 AAVLTQTPSPVSAAVGGTVTINCQSSPSVWSNFLSWYQQKPGQPPKLLIYEASKLTSGVP 60
SEQ ID NO:9(CA645VLgL5)	 1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
SEQ ID NO:8(CA645VLgL4)	 1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
SEQ ID NO:7(CA645VLgL1)	 1 DIVMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

SEQ ID NO:6(CA645VL)	61 SRFKGSGSGTQFTLTISDVQCGDAATYYCGGGYSSISDTTFGGGTKVVVK---------- 110
SEQ ID NO:9(CA645VLgL5)	61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK---------- 110
SEQ ID NO:8(CA645VLgL4)	61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK---------- 110
SEQ ID NO:7(CA645VLgL1)	61 SRFKGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK---------- 110


VH
SEQ ID NO:1(CA645VH)	  1 -QSLEESGGRLVTPGTPLTLTCTVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 59
SEQ ID NO:5(CA645VHgH47)	  1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
SEQ ID NO:4(CA645VHgH37)	  1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTAYA 60
SEQ ID NO:3(CA645VHgH5)	  1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
SEQ ID NO:2(CA645VHgH1)	  1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

SEQ ID NO:1(CA645VH)	 60 TWAKGRFTISRP-ST-TVDLEMTSLTTADTATYFCARTVPGYSTAPYFDLWGPGTLVTVS 117
SEQ ID NO:5(CA645VHgH47)	 61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
SEQ ID NO:4(CA645VHgH37)	 61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120
SEQ ID NO:3(CA645VHgH5)	 61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120
SEQ ID NO:2(CA645VHgH1)	 61 TWAKGRFTISRD-ST-TVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 118

SEQ ID NO:1(CA645VH)	118 S 118
SEQ ID NO:5(CA645VHgH47)	121 S 121
SEQ ID NO:4(CA645VHgH37) 	121 S 121
SEQ ID NO:3(CA645VHgH5)  	121 S 121
SEQ ID NO:2(CA645VHgH1)  	119 S 119


VL:110aa
SEQ ID NOs: 8-9 are identical 
SEQ ID NO:7 is 1-amino acid difference  ( 0.9% to 110aa)
SEQ ID NO:6 is 16-amino acid difference (14.5% to 110aa)

VH:121aa
SEQ ID NOs:5-3 are identical 
SEQ ID NO:2 is 2-amino acid difference  (1.65% to 121aa)
SEQ ID NO:1 is 16-amino acid difference (13.2% to 121aa)


SEQ ID NOs:3/8, 3/9, 4/8, 4/9, 5/8, 5/9 are rejoined
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:5
BEP26739
ID   BEP26739 standard; protein; 121 AA.
XX
AC   BEP26739;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Anti-human serum albumin (HSA) VH CA645 VH gH47, SEQ ID 5.
XX
KW   andrology; antibody therapy; cardiovascular disease; cardiovascular-gen.;
KW   cytostatic; degeneration; dermatological; dermatological disease;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease; gynecological;
KW   gynecology and obstetrics; heavy chain variable region;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; infection; inflammation; injury; metabolic disorder;
KW   metabolic-gen.; mouth disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   oral-dental-gen.; respiratory disease; respiratory-gen.; therapeutic;
KW   uropathic; vulnerary.
XX
OS   Oryctolagus cuniculus.
OS   Synthetic.
XX
CC PN   WO2017191062-A1.
XX
CC PD   09-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-EP060266.
XX
PR   01-MAY-2016; 2016GB-00007636.
PR   04-MAY-2016; 2016GB-00007828.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Adams R,  Heywood SP;
XX
DR   WPI; 2017-765711/77.
XX
CC PT   New binding domain used in pharmaceutical composition for treating 
CC PT   diseases e.g. infections, asthma and arthritis comprises heavy chain 

CC PT   protein.
XX
CC PS   Disclosure; SEQ ID NO 5; 51pp; English.
XX
CC   The present invention relates to a novel binding domain useful in 
CC   pharmaceutical composition for treating diseases such as infections, 
CC   asthma and arthritis. The binding domain comprises heavy chain variable 
CC   domain (VH) and light chain variable domain (VL) specific to serum 
CC   carrier protein. The invention further relates to: (1) an antibody 
CC   molecule comprising the binding domain; (2) a pharmaceutical composition 
CC   comprising the binding domain or antibody molecule; and (3) a method for 
CC   treating a patient by administering the binding domain, antibody 
CC   molecule, or the pharmaceutical composition. The pharmaceutical 
CC   composition is useful for treating respiratory disease, neurological 
CC   disease, neoplasm, musculoskeletal disease, mouth disease, metabolic 
CC   disorder, injury, inflammation, infection, immune disorder, immune 
CC   disorder, hematological disease, gynecology and obstetrics, genitourinary
CC   disease, gastrointestinal disease, endocrine disease, ear, nose, throat 
CC   disease, dermatological disease, degeneration, cardiovascular disease, 
CC   and andrology. The present sequence is an anti-human serum albumin (HSA) 
CC   heavy chain variable region (VH) used for treating above-mentioned 
CC   diseases.
XX
SQ   Sequence 121 AA;

  Query Match             100.0%;  Score 642;  DB 25;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BAO39425
ID   BAO39425 standard; protein; 121 AA.
XX
AC   BAO39425;
XX
DT   04-JUL-2013  (first entry)
XX
DE   Anti-albumin antibody heavy chain variable region, SEQ ID 1.
XX
KW   Albumin; antibody; antibody production; antibody therapy;
KW   antiinflammatory; cancer; cytostatic; fibrosis;
KW   heavy chain variable region; immune disorder; immunomodulator;
KW   inflammatory disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2013068571-A1.
XX
CC PD   16-MAY-2013.
XX
CC PF   09-NOV-2012; 2012WO-EP072335.
XX
PR   11-NOV-2011; 2011US-0558559P.
XX
CC PA   (UNIO ) UCB PHARMA SA.
XX
CC PI   Adams R,  Bhatta P,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2013-H36585/35.
XX
CC PT   New serum albumin binding antibody or its fragment useful for preparing 
CC PT   medicament for treating patient suffering from e.g. inflammatory diseases
CC PT   and cancer, comprises heavy chain variable domain and light chain 
CC PT   variable domain.
XX
CC PS   Claim 1; SEQ ID NO 1; 44pp; English.
XX
CC   The present sequence is a novel serum albumin binding antibody or its 
CC   fragment useful for treating inflammatory disease and cancer. The serum 
CC   albumin binding antibody comprises a heavy chain variable domain of SEQ 
CC   ID NO:1 (see BAO39425) or SEQ ID NO:2 (see BAO39426), and a light chain 
CC   variable domain of SEQ ID NO:3 (see BAO39427) or SEQ ID NO:4 (see 
CC   BAO39428). The present invention also provides: (1) a bispecific antibody
CC   fusion protein comprising a heavy chain and a light chain; (2) a 
CC   polynucleotide encoding the novel serum albumin binding antibody or its 
CC   fragment; (3) a vector comprising the polynucleotide of (2); (4) a host 

CC   novel serum albumin binding antibody or its fragment. The serum albumin 
CC   binding antibody or its fragment can be used in a pharmaceutical 
CC   composition for preparing a medicament for treating a patient suffering 
CC   from inflammatory disease, immune disease, fibrotic disease and cancer. 
CC   The present sequence is an anti-albumin antibody heavy chain variable 
CC   region which is not disulphide-stabilised (no ds) used in the medicament 
CC   for treating the above mentioned disease. Note: Sequence (BAO39426) is a 
CC   mutant sequence derived from this wild-type sequence (BAO39425).
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 20;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BBI81890
ID   BBI81890 standard; protein; 121 AA.
XX
AC   BBI81890;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Anti-albumin antibody heavy chain variable region, SEQ ID 99.
XX
KW   HSA protein; analgesic; antibody; antibody therapy; antiinflammatory;
KW   heavy chain variable region; inflammatory disease; pain;
KW   prophylactic to disease; serum albumin; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /label= CDRH1
FT   Region          50..65
FT                   /label= CDRH2
FT   Region          98..110
FT                   /label= CDRH3
XX
CC PN   WO2014096390-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   20-DEC-2013; 2013WO-EP077758.
XX
PR   21-DEC-2012; 2012GB-00023276.
XX
CC PA   (UNIO ) UCB PHARMA SA.
XX
CC PI   Dave E,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2014-M24872/46.
XX
CC PT   New multi-specific antibody molecule comprising three different 
CC PT   polypeptides, useful for treatment or prophylaxis of pain.
XX
CC PS   Example 1; SEQ ID NO 99; 53pp; English.
XX
CC   The present invention relates to a novel multispecific antibody molecule 
CC   comprising three different polypeptides useful for treating or preventing
CC   pain. The multispecific antibody molecule comprises three polypeptides 
CC   including: (a) a polypeptide chain of formula (Vxx)nVx-Cx-X-V1; (b) a 
CC   polypeptide chain of formula (Vyy)nVy-Cy; and (c) a polypeptide of 
CC   formula V2 wherein, V1, V2, Vy, Vyy, Vx and Vxx represents a variable 
CC   domain, Cx and Cy represents a constant region, X represents a linker and
CC   n independently represents 0 or 1, wherein the polypeptide chains are 
CC   aligned such that the constant regions Cx and Cy are paired and the 
CC   variable domains Vx and Vy are paired to form a binding domain and 
CC   optionally a disulphide bond is present between V1 and V2. The 
CC   multispecific antibody molecule is useful for treating or preventing 
CC   pain, particularly pain associated with inflammation. The present 
CC   sequence is an anti-albumin antibody heavy chain variable region useful 
CC   for treating or preventing pain.
XX
SQ   Sequence 121 AA;


  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BCK47247
ID   BCK47247 standard; protein; 121 AA.
XX
AC   BCK47247;
XX
DT   25-FEB-2016  (first entry)
XX
DE   Anti-albumin specific antibody VH region, SEQ ID 77.
XX
KW   Albumin; andrology; antibody; antiinflammatory; antimicrobial-gen.;
KW   cardiovascular disease; cardiovascular-gen.; degeneration;
KW   dermatological; dermatological disease; diagnostic test;
KW   endocrine disease; endocrine-gen.; expression; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease;
KW   heavy chain variable region; hematological disease; hematological-gen.;
KW   imaging; immune disorder; immuno-diagnosis; immunomodulator;
KW   infectious disease; inflammatory disease; injury; metabolic disorder;
KW   metabolic-gen.; mouth disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; oral-dental-gen.;
KW   otorhinolaryngological disease; otorhinolaryngological-gen.;
KW   prophylactic to disease; respiratory disease; respiratory-gen.;
KW   therapeutic; uropathic; vulnerary.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /label= CDR1
FT   Region          50..65
FT                   /label= CDR2
FT   Region          98..110
FT                   /label= CDR3
XX
CC PN   WO2015197772-A1.
XX
CC PD   30-DEC-2015.
XX
CC PF   25-JUN-2015; 2015WO-EP064409.
XX
PR   25-JUN-2014; 2014GB-00011320.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Bhatta P,  Dave E,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2016-00055Y/10.
XX
CC PT   New multi-specific antibody molecule useful in pharmaceutical composition
CC PT   for treating patient with condition or disorder e.g. arthritis, asthma, 
CC PT   Alzheimer's disease, and atopic dermatitis, comprising polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 77; 61pp; English.
XX
CC   The present invention relates to a novel multi-specific antibody useful 
CC   for treating and preventing diseases. The invention further provides: a 
CC   method for expressing the multi-specific antibody molecule; a 
CC   pharmaceutical composition comprising the multi-specific antibody 
CC   molecule; and a method for treating diseases such as pain, infections 
CC   (viral, bacterial, fungal and parasitic), endotoxic shock associated with
CC   infection, arthritis (rheumatoid arthritis), asthma (severe asthma), 
CC   chronic obstructive pulmonary disease (COPD), pelvic inflammatory 
CC   disease, Alzheimer's Disease, inflammatory bowel disease, Crohn's 
CC   disease, ulcerative colitis, Peyronie's Disease, coeliac disease, 
CC   gallbladder disease, Pilonidal disease, peritonitis, psoriasis, 
CC   vasculitis, surgical adhesions, stroke, Type I Diabetes, lyme disease, 
CC   meningoencephalitis, autoimmune uveitis, immune mediated inflammatory 
CC   disorders of the central and peripheral nervous system (multiple 
CC   sclerosis, systemic lupus erythematosus and Guillain-Barr syndrome), 
CC   Atopic dermatitis, autoimmune hepatitis, fibrosing alveolitis, Grave's 
CC   disease, IgA nephropathy, idiopathic thrombocytopenic purpura, Meniere's 
CC   disease, pemphigus, primary biliary cirrhosis, sarcoidosis, scleroderma, 

CC   (surgery), graft- versus-host disease, transplant rejection, heart 
CC   disease (ischaemic diseases, myocardial infarction, atherosclerosis), 
CC   intravascular coagulation, bone resorption, osteoporosis, osteoarthritis,
CC   periodontitis and hypochlorhydia. The multi-specific antibody is also 
CC   used for an invivo diagnosis and imaging of disease states. The present 
CC   sequence represents an anti-albumin specific antibody heavy chain 
CC   variable region (VH), which is used in the invention for preparing the 
CC   novel multi-specific antibody for treating and preventing the above 
CC   mentioned diseases.
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 23;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BCL28279
ID   BCL28279 standard; protein; 121 AA.
XX
AC   BCL28279;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Anti-human serum albumin heavy chain variable region, SEQ ID 157.
XX
KW   andrology; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; cardiovascular disease; cardiovascular-gen.;
KW   cytostatic; degeneration; dermatological; dermatological disease;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease;
KW   heavy chain variable region; hematological disease; hematological-gen.;
KW   immune disorder; immunomodulator; infectious disease;
KW   inflammatory disease; injury; metabolic disorder; metabolic-gen.;
KW   mouth disease; musculoskeletal disease; musculoskeletal-gen.; neoplasm;
KW   neurological disease; neuroprotective; ocular disease; ophthalmological;
KW   oral-dental-gen.; otorhinolaryngological disease;
KW   otorhinolaryngological-gen.; respiratory disease; respiratory-gen.;
KW   serum albumin; therapeutic; uropathic; vulnerary.
XX
OS   Unidentified.
XX
CC PN   WO2016009030-A2.
XX
CC PD   21-JAN-2016.
XX
CC PF   16-JUL-2015; 2015WO-EP066369.
XX
PR   16-JUL-2014; 2014GB-00012658.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Finney HM,  Rapecki SE,  Wright MJ;
XX
DR   WPI; 2016-051293/14.
XX
CC PT   New multispecific molecule comprises a binding domain specific to the 
CC PT   antigen cluster of differentiation (CD) 22 and a binding domain specific 
CC PT   to the antigen CD79a and/or CD79b for use in treating a condition or 
CC PT   disorder, e.g. cancer.
XX
CC PS   Disclosure; SEQ ID NO 157; 146pp; English.
XX
CC   The present invention relates to a novel multispecific molecule useful 
CC   for treating a condition or disorder, e.g., cancer. The multispecific 
CC   molecule comprises a binding domain specific to antigens CD 22, CD79a 
CC   and/or CD79b. The invention further relates to: (1) a nucleotide sequence
CC   encoding the multispecific protein or component; and (2) a vector 
CC   comprises the nucleotide sequence. The multispecific molecule of the 
CC   invention is also useful for producing a composition. The condition or 
CC   disorder are selected from inflammatory disease, immune disorder, 
CC   infectious disease, musculoskeletal disease, respiratory disease, 
CC   degeneration, neurological disease, gastrointestinal disease, andrology, 
CC   genitourinary disease, dermatological disease, cardiovascular disease, 
CC   endocrine disease, metabolic disorder, ocular disease, 
CC   otorhinolaryngological disease, hematological disease, injury, mouth 

CC   albumin heavy chain variable region, used in the invention for treating 
CC   above mentioned diseases.
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 23;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BCL26465
ID   BCL26465 standard; protein; 121 AA.
XX
AC   BCL26465;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Anti-serum albumin antibody heavy chain variable region, SEQ 137.
XX
KW   Serum albumin; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; auditory; autoimmune disease; cancer;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   dermatological; dermatological disease; diagnostic test;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease;
KW   heavy chain variable region; hematological disease; hematological-gen.;
KW   immune disorder; immuno-diagnosis; immunomodulator; immunosuppressive;
KW   infectious disease; inflammatory disease; injury; meniere disease;
KW   metabolic disorder; metabolic-gen.; musculoskeletal disease;
KW   musculoskeletal-gen.; neurological disease; neuroprotective;
KW   oral-dental-gen.; periodontitis; prophylactic to disease;
KW   recombinant protein; respiratory disease; respiratory-gen.; therapeutic;
KW   uropathic; vulnerary.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /note= "CDR1 of SEQ ID NO: 131 (see BCL26459)"
FT   Region          50..65
FT                   /note= "CDR2 of SEQ ID NO: 132 (see BCL26460)"
FT   Region          98..110
FT                   /note= "CDR3 of SEQ ID NO: 133 (see BCL26461)"
XX
CC PN   WO2016009029-A1.
XX
CC PD   21-JAN-2016.
XX
CC PF   16-JUL-2015; 2015WO-EP066368.
XX
PR   16-JUL-2014; 2014GB-00012659.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Finney HM,  Rapecki SE,  Wright MJ;
XX
DR   WPI; 2016-051294/14.
XX
CC PT   New multispecific molecule comprising binding domains specific to 
CC PT   antigens CD45 and CD79, useful for treating an autoimmune disease and 
CC PT   cancer.
XX
CC PS   Disclosure; SEQ ID NO 137; 127pp; English.
XX
CC   The present invention relates to a novel multispecific molecule 
CC   comprising a CD45 antigen-specific binding domain and a CD79a/CD79b 
CC   antigen-specific binding domain. The molecule is a bispecific molecule, a
CC   trispecific molecule or a fusion protein and the binding domain comprises
CC   an antibody variable region specific to the relevant antigen, Also 
CC   described are: (1) a nucleotide sequence encoding the multispecific 
CC   molecule; (2) a vector comprising the nucleotide sequence; and (3) a 
CC   method for treating a patient by administering a therapeutically 
CC   effective amount of the multispecific protein to the patient. The 
CC   multispecific molecule of the present invention can be used in a 
CC   pharmaceutical composition or a diagnostic composition for diagnosing, 
CC   preventing and treating infectious disease, inflammatory disease, 

CC   degeneration, neurological disease, gastrointestinal disease, 
CC   genitourinary disease, dermatological disease, cardiovascular disease, 
CC   endocrine disease, metabolic disorder, Menieres disease, hematological 
CC   disease, injury, periodontitis, autoimmune disease and cancer. The 
CC   present sequence represents an anti-serum albumin antibody heavy chain 
CC   variable region (no ds) which is used for constructing the bispecific 
CC   protein complex of the present invention, where the bispecific protein 
CC   can be used for preventing and treating the above-mentioned diseases. 
CC   Note: SEQ ID NO: 30 is not shown in the sequence listing, but it is shown
CC   in table 2 on page 45 of the specification as a Gly-Ser peptide which 
CC   does not fit in GENESEQ selection criteria.
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 23;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDH86943
ID   BDH86943 standard; protein; 121 AA.
XX
AC   BDH86943;
XX
DT   15-DEC-2016  (first entry)
XX
DE   Anti-albumin antibody heavy chain polypeptide variant, SEQ: 29.
XX
KW   Albumin; antibody; expression; heavy chain; monomerisation.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2016170138-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   22-APR-2016; 2016WO-EP059051.
XX
PR   22-APR-2015; 2015GB-00006870.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Heywood SP,  Wild GB,  Hanif R,  Le Page CJ;
XX
DR   WPI; 2016-675847/79.
XX
CC PT   Increasing percentage of monomer in composition of recombinantly 
CC PT   expressed antibody molecules, comprises conversion step of treating 
CC PT   composition with denaturant selected from urea and/or guanidine 
CC PT   hydrochloride.
XX
CC PS   Disclosure; SEQ ID NO 29; 75pp; English.
XX
CC   The present invention relates to a novel method for increasing the 
CC   percentage of monomer in a composition of recombinantly expressed 
CC   antibody molecules. The antibody molecule comprises at least one Fv with 
CC   specificity for an antigen of interest comprising a variable heavy domain
CC   (VH) and a variable light domain (VL) which are connected directly or 
CC   indirectly via one or more linkers and are stabilized by a disulfide 
CC   bond. The invention claims a composition comprising 2-mercaptoethylamine 
CC   and a denaturant for converting multimeric species of the antibody 
CC   molecule to monomers. The present sequence represents an amino acid 
CC   sequence of a variant heavy chain region of an anti-albumin antibody used
CC   in the method of the invention.
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 23;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60


              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDH90086
ID   BDH90086 standard; protein; 121 AA.
XX
AC   BDH90086;
XX
DT   15-DEC-2016  (first entry)
XX
DE   Anti-albumin specific antibody VH (no ds), SEQ ID 29.
XX
KW   Albumin; antibody; antibody identification; antibody production;
KW   heavy chain variable region.
XX
OS   Unidentified.
XX
CC PN   WO2016169992-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   20-APR-2016; 2016WO-EP058774.
XX
PR   22-APR-2015; 2015GB-00006868.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Heywood SP,  Wild GB;
XX
DR   WPI; 2016-675867/79.
XX
CC PT   Obtaining human heavy chain variable (VH)-3 domain-containing antibody in
CC PT   monomeric form comprises applying mixture comprising human VH3 domain-
CC PT   containing antibody in monomeric and multimeric form to protein A 
CC PT   chromatography material.
XX
CC PS   Disclosure; SEQ ID NO 29; 72pp; English.
XX
CC   The present invention relates to a method for obtaining human heavy chain
CC   variable (VH)-3 domain-containing antibody in monomeric form. The method 
CC   involves: (a) applying mixture comprising a human VH3 domain-containing 
CC   antibody in monomeric and multimeric form to protein A chromatography 
CC   material; and (b) recovering the human VH3 domain-containing antibody in 
CC   monomeric form. The human VH3 domain-containing antibody does not contain
CC   crystallizable fragment (Fc) region. The invention further relates to: 
CC   (1) a method for manufacturing a human VH3 domain-containing antibody; 
CC   and (2) a method for separating a human VH3 domain-containing antibody in
CC   monomeric form from the antibody in multimeric form. The invention 
CC   provides methods for manufacturing and purifying antibodies and antibody-
CC   derived molecules in monomeric form. The present sequence represents an 
CC   anti-albumin specific antibody heavy chain variable region (VH), used in 
CC   the invention for increasing the percentage of monomer in a composition 
CC   of recombinantly expressed antibody molecules.
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 23;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDH86443
ID   BDH86443 standard; protein; 121 AA.
XX
AC   BDH86443;
XX
DT   15-DEC-2016  (first entry)
XX
DE   Anti-albumin specific antibody VH (no ds), SEQ ID 29.
XX
KW   Albumin; antibody; antibody production; heavy chain variable region.
XX

XX
CC PN   WO2016170137-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   22-APR-2016; 2016WO-EP059050.
XX
PR   22-APR-2015; 2015GB-00006869.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Heywood SP,  Wild GB,  Le Page CJ,  Hanif R;
XX
DR   WPI; 2016-675848/79.
XX
CC PT   Increasing the percentage of monomeric antibody Fab-dsFv multimeric 
CC PT   species by a thermal conversion step of holding the composition 
CC PT   comprising the antibody in the presence of a reducing agent or after 
CC PT   treatment with a reducing agent.
XX
CC PS   Disclosure; SEQ ID NO 29; 82pp; English.
XX
CC   The present invention relates to a method for increasing the percentage 
CC   of monomer in a composition of recombinantly expressed antibody 
CC   molecules. The method involves a thermal conversion step of holding the 
CC   composition comprising the antibody molecule at a temperature for a 
CC   period of an hour in the presence of a reducing agent or after treatment 
CC   with a reducing agent. The antibody molecule comprises a Fv with 
CC   specificity for an antigen of interest comprising one heavy variable 
CC   region (VH) and one light variable region (VL) connected directly or 
CC   indirectly via linkers and are stabilized by a disulfide bond Fab-dsFv. 
CC   The method is used for increasing the percentage of monomeric antibody 
CC   Fab-dsFv multimeric species. The method can be easily and cost-
CC   effectively employed on a commercial scale. The present sequence 
CC   represents an anti-albumin specific antibody heavy chain variable region 
CC   (VH), used in the invention for increasing the percentage of monomer in a
CC   composition of recombinantly expressed antibody molecules.
XX
SQ   Sequence 121 AA;

  Query Match             99.4%;  Score 638;  DB 23;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGIDLSNYAINWVRQAPGKGLEWIGIIWASGTTFYA 60

Qy         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSAAPYFDLWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db         61 TWAKGRFTISRDNSKNTVYLQMNSLRAEDTAVYYCARTVPGYSTAPYFDLWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

SEQ ID NO:9
BAO39427
ID   BAO39427 standard; protein; 112 AA.
XX
AC   BAO39427;
XX
DT   04-JUL-2013  (first entry)
XX
DE   Anti-albumin antibody light chain variable region, SEQ ID 3.
XX
KW   Albumin; antibody; antibody production; antibody therapy;
KW   antiinflammatory; cancer; cytostatic; fibrosis; immune disorder;
KW   immunomodulator; inflammatory disease; light chain variable region;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2013068571-A1.
XX
CC PD   16-MAY-2013.
XX
CC PF   09-NOV-2012; 2012WO-EP072335.
XX
PR   11-NOV-2011; 2011US-0558559P.
XX
CC PA   (UNIO ) UCB PHARMA SA.
XX

XX
DR   WPI; 2013-H36585/35.
XX
CC PT   New serum albumin binding antibody or its fragment useful for preparing 
CC PT   medicament for treating patient suffering from e.g. inflammatory diseases
CC PT   and cancer, comprises heavy chain variable domain and light chain 
CC PT   variable domain.
XX
CC PS   Claim 2; SEQ ID NO 3; 44pp; English.
XX
CC   The present sequence is a novel serum albumin binding antibody or its 
CC   fragment useful for treating inflammatory disease and cancer. The serum 
CC   albumin binding antibody comprises a heavy chain variable domain of SEQ 
CC   ID NO:1 (see BAO39425) or SEQ ID NO:2 (see BAO39426), and a light chain 
CC   variable domain of SEQ ID NO:3 (see BAO39427) or SEQ ID NO:4 (see 
CC   BAO39428). The present invention also provides: (1) a bispecific antibody
CC   fusion protein comprising a heavy chain and a light chain; (2) a 
CC   polynucleotide encoding the novel serum albumin binding antibody or its 
CC   fragment; (3) a vector comprising the polynucleotide of (2); (4) a host 
CC   cell comprising the vector of (3); and (5) a method for producing the 
CC   novel serum albumin binding antibody or its fragment. The serum albumin 
CC   binding antibody or its fragment can be used in a pharmaceutical 
CC   composition for preparing a medicament for treating a patient suffering 
CC   from inflammatory disease, immune disease, fibrotic disease and cancer. 
CC   The present sequence is an anti-albumin antibody light chain variable 
CC   region which is not disulphide-stabilised (no ds) used in the medicament 
CC   for treating the above mentioned disease. Note: Sequence (BAO39428) is a 
CC   mutant sequence derived from this wild-type sequence (BAO39427).
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 20;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

BBI81892
ID   BBI81892 standard; protein; 112 AA.
XX
AC   BBI81892;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Anti-albumin antibody light chain variable region, SEQ ID 101.
XX
KW   HSA protein; analgesic; antibody; antibody therapy; antiinflammatory;
KW   inflammatory disease; light chain variable region; pain;
KW   prophylactic to disease; serum albumin; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          24..35
FT                   /label= CDRL1
FT   Region          51..57
FT                   /label= CDRL2
FT   Region          90..100
FT                   /label= CDRL3
XX
CC PN   WO2014096390-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   20-DEC-2013; 2013WO-EP077758.
XX
PR   21-DEC-2012; 2012GB-00023276.
XX
CC PA   (UNIO ) UCB PHARMA SA.
XX
CC PI   Dave E,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2014-M24872/46.
XX
CC PT   New multi-specific antibody molecule comprising three different 
CC PT   polypeptides, useful for treatment or prophylaxis of pain.
XX
CC PS   Example 1; SEQ ID NO 101; 53pp; English.
XX
CC   The present invention relates to a novel multispecific antibody molecule 
CC   comprising three different polypeptides useful for treating or preventing

CC   including: (a) a polypeptide chain of formula (Vxx)nVx-Cx-X-V1; (b) a 
CC   polypeptide chain of formula (Vyy)nVy-Cy; and (c) a polypeptide of 
CC   formula V2 wherein, V1, V2, Vy, Vyy, Vx and Vxx represents a variable 
CC   domain, Cx and Cy represents a constant region, X represents a linker and
CC   n independently represents 0 or 1, wherein the polypeptide chains are 
CC   aligned such that the constant regions Cx and Cy are paired and the 
CC   variable domains Vx and Vy are paired to form a binding domain and 
CC   optionally a disulphide bond is present between V1 and V2. The 
CC   multispecific antibody molecule is useful for treating or preventing 
CC   pain, particularly pain associated with inflammation. The present 
CC   sequence is an anti-albumin antibody light chain variable region useful 
CC   for treating or preventing pain.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 21;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

BCK47249
ID   BCK47249 standard; protein; 112 AA.
XX
AC   BCK47249;
XX
DT   25-FEB-2016  (first entry)
XX
DE   Anti-albumin specific antibody VL region, SEQ ID 79.
XX
KW   Albumin; andrology; antibody; antiinflammatory; antimicrobial-gen.;
KW   cardiovascular disease; cardiovascular-gen.; degeneration;
KW   dermatological; dermatological disease; diagnostic test;
KW   endocrine disease; endocrine-gen.; expression; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease; hematological disease;
KW   hematological-gen.; imaging; immune disorder; immuno-diagnosis;
KW   immunomodulator; infectious disease; inflammatory disease; injury;
KW   light chain variable region; metabolic disorder; metabolic-gen.;
KW   mouth disease; musculoskeletal disease; musculoskeletal-gen.;
KW   neurological disease; neuroprotective; ocular disease; ophthalmological;
KW   oral-dental-gen.; otorhinolaryngological disease;
KW   otorhinolaryngological-gen.; prophylactic to disease;
KW   respiratory disease; respiratory-gen.; therapeutic; uropathic; vulnerary.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          24..35
FT                   /label= CDR1
FT   Region          51..57
FT                   /label= CDR2
FT   Region          90..100
FT                   /label= CDR3
XX
CC PN   WO2015197772-A1.
XX
CC PD   30-DEC-2015.
XX
CC PF   25-JUN-2015; 2015WO-EP064409.
XX
PR   25-JUN-2014; 2014GB-00011320.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Bhatta P,  Dave E,  Heywood SP,  Humphreys DP;
XX
DR   WPI; 2016-00055Y/10.
XX
CC PT   New multi-specific antibody molecule useful in pharmaceutical composition
CC PT   for treating patient with condition or disorder e.g. arthritis, asthma, 
CC PT   Alzheimer's disease, and atopic dermatitis, comprising polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The present invention relates to a novel multi-specific antibody useful 
CC   for treating and preventing diseases. The invention further provides: a 
CC   method for expressing the multi-specific antibody molecule; a 
CC   pharmaceutical composition comprising the multi-specific antibody 
CC   molecule; and a method for treating diseases such as pain, infections 
CC   (viral, bacterial, fungal and parasitic), endotoxic shock associated with
CC   infection, arthritis (rheumatoid arthritis), asthma (severe asthma), 

CC   disease, Alzheimer's Disease, inflammatory bowel disease, Crohn's 
CC   disease, ulcerative colitis, Peyronie's Disease, coeliac disease, 
CC   gallbladder disease, Pilonidal disease, peritonitis, psoriasis, 
CC   vasculitis, surgical adhesions, stroke, Type I Diabetes, lyme disease, 
CC   meningoencephalitis, autoimmune uveitis, immune mediated inflammatory 
CC   disorders of the central and peripheral nervous system (multiple 
CC   sclerosis, systemic lupus erythematosus and Guillain-Barr syndrome), 
CC   Atopic dermatitis, autoimmune hepatitis, fibrosing alveolitis, Grave's 
CC   disease, IgA nephropathy, idiopathic thrombocytopenic purpura, Meniere's 
CC   disease, pemphigus, primary biliary cirrhosis, sarcoidosis, scleroderma, 
CC   Wegener's granulomatosis, autoimmune disorders, pancreatitis, trauma 
CC   (surgery), graft- versus-host disease, transplant rejection, heart 
CC   disease (ischaemic diseases, myocardial infarction, atherosclerosis), 
CC   intravascular coagulation, bone resorption, osteoporosis, osteoarthritis,
CC   periodontitis and hypochlorhydia. The multi-specific antibody is also 
CC   used for an invivo diagnosis and imaging of disease states. The present 
CC   sequence represents an anti-albumin specific antibody light chain 
CC   variable region (VL), which is used in the invention for preparing the 
CC   novel multi-specific antibody for treating and preventing the above 
CC   mentioned diseases.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 23;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

BCL28281
ID   BCL28281 standard; protein; 112 AA.
XX
AC   BCL28281;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Anti-human serum albumin light chain variable region, SEQ ID 159.
XX
KW   andrology; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; cardiovascular disease; cardiovascular-gen.;
KW   cytostatic; degeneration; dermatological; dermatological disease;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease; hematological disease;
KW   hematological-gen.; immune disorder; immunomodulator; infectious disease;
KW   inflammatory disease; injury; light chain variable region;
KW   metabolic disorder; metabolic-gen.; mouth disease;
KW   musculoskeletal disease; musculoskeletal-gen.; neoplasm;
KW   neurological disease; neuroprotective; ocular disease; ophthalmological;
KW   oral-dental-gen.; otorhinolaryngological disease;
KW   otorhinolaryngological-gen.; respiratory disease; respiratory-gen.;
KW   serum albumin; therapeutic; uropathic; vulnerary.
XX
OS   Unidentified.
XX
CC PN   WO2016009030-A2.
XX
CC PD   21-JAN-2016.
XX
CC PF   16-JUL-2015; 2015WO-EP066369.
XX
PR   16-JUL-2014; 2014GB-00012658.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Finney HM,  Rapecki SE,  Wright MJ;
XX
DR   WPI; 2016-051293/14.
XX
CC PT   New multispecific molecule comprises a binding domain specific to the 
CC PT   antigen cluster of differentiation (CD) 22 and a binding domain specific 
CC PT   to the antigen CD79a and/or CD79b for use in treating a condition or 
CC PT   disorder, e.g. cancer.
XX
CC PS   Disclosure; SEQ ID NO 159; 146pp; English.
XX
CC   The present invention relates to a novel multispecific molecule useful 
CC   for treating a condition or disorder, e.g., cancer. The multispecific 
CC   molecule comprises a binding domain specific to antigens CD 22, CD79a 
CC   and/or CD79b. The invention further relates to: (1) a nucleotide sequence
CC   encoding the multispecific protein or component; and (2) a vector 
CC   comprises the nucleotide sequence. The multispecific molecule of the 

CC   disorder are selected from inflammatory disease, immune disorder, 
CC   infectious disease, musculoskeletal disease, respiratory disease, 
CC   degeneration, neurological disease, gastrointestinal disease, andrology, 
CC   genitourinary disease, dermatological disease, cardiovascular disease, 
CC   endocrine disease, metabolic disorder, ocular disease, 
CC   otorhinolaryngological disease, hematological disease, injury, mouth 
CC   disease, and neoplasm. The present sequence is an anti-human serum 
CC   albumin light chain variable region, used in the invention for treating 
CC   above mentioned diseases.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 23;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

BCL26467
ID   BCL26467 standard; protein; 112 AA.
XX
AC   BCL26467;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Anti-serum albumin antibody light chain variable region, SEQ 139.
XX
KW   Serum albumin; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; auditory; autoimmune disease; cancer;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   dermatological; dermatological disease; diagnostic test;
KW   endocrine disease; endocrine-gen.; gastrointestinal disease;
KW   gastrointestinal-gen.; genitourinary disease; hematological disease;
KW   hematological-gen.; immune disorder; immuno-diagnosis; immunomodulator;
KW   immunosuppressive; infectious disease; inflammatory disease; injury;
KW   light chain variable region; meniere disease; metabolic disorder;
KW   metabolic-gen.; musculoskeletal disease; musculoskeletal-gen.;
KW   neurological disease; neuroprotective; oral-dental-gen.; periodontitis;
KW   prophylactic to disease; recombinant protein; respiratory disease;
KW   respiratory-gen.; therapeutic; uropathic; vulnerary.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          24..35
FT                   /note= "CDR1 of SEQ ID NO: 134 (see BCL26462)"
FT   Region          51..57
FT                   /note= "CDR2 of SEQ ID NO: 135 (see BCL26463)"
FT   Region          90..100
FT                   /note= "CDR3 of SEQ ID NO: 136 (see BCL26464)"
XX
CC PN   WO2016009029-A1.
XX
CC PD   21-JAN-2016.
XX
CC PF   16-JUL-2015; 2015WO-EP066368.
XX
PR   16-JUL-2014; 2014GB-00012659.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Finney HM,  Rapecki SE,  Wright MJ;
XX
DR   WPI; 2016-051294/14.
XX
CC PT   New multispecific molecule comprising binding domains specific to 
CC PT   antigens CD45 and CD79, useful for treating an autoimmune disease and 
CC PT   cancer.
XX
CC PS   Disclosure; SEQ ID NO 139; 127pp; English.
XX
CC   The present invention relates to a novel multispecific molecule 
CC   comprising a CD45 antigen-specific binding domain and a CD79a/CD79b 
CC   antigen-specific binding domain. The molecule is a bispecific molecule, a
CC   trispecific molecule or a fusion protein and the binding domain comprises
CC   an antibody variable region specific to the relevant antigen, Also 
CC   described are: (1) a nucleotide sequence encoding the multispecific 
CC   molecule; (2) a vector comprising the nucleotide sequence; and (3) a 
CC   method for treating a patient by administering a therapeutically 
CC   effective amount of the multispecific protein to the patient. The 
CC   multispecific molecule of the present invention can be used in a 

CC   preventing and treating infectious disease, inflammatory disease, 
CC   musculoskeletal disease, immune disorder, respiratory disease, 
CC   degeneration, neurological disease, gastrointestinal disease, 
CC   genitourinary disease, dermatological disease, cardiovascular disease, 
CC   endocrine disease, metabolic disorder, Menieres disease, hematological 
CC   disease, injury, periodontitis, autoimmune disease and cancer. The 
CC   present sequence represents an anti-serum albumin antibody light chain 
CC   variable region (no ds) which is used for constructing the bispecific 
CC   protein complex of the present invention, where the bispecific protein 
CC   can be used for preventing and treating the above-mentioned diseases. 
CC   Note: SEQ ID NO: 30 is not shown in the sequence listing, but it is shown
CC   in table 2 on page 45 of the specification as a Gly-Ser peptide which 
CC   does not fit in GENESEQ selection criteria.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 23;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

BDH86945
ID   BDH86945 standard; protein; 112 AA.
XX
AC   BDH86945;
XX
DT   15-DEC-2016  (first entry)
XX
DE   Anti-albumin antibody light chain polypeptide variant, SEQ: 31.
XX
KW   Albumin; antibody; expression; light chain; monomerisation.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2016170138-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   22-APR-2016; 2016WO-EP059051.
XX
PR   22-APR-2015; 2015GB-00006870.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Heywood SP,  Wild GB,  Hanif R,  Le Page CJ;
XX
DR   WPI; 2016-675847/79.
XX
CC PT   Increasing percentage of monomer in composition of recombinantly 
CC PT   expressed antibody molecules, comprises conversion step of treating 
CC PT   composition with denaturant selected from urea and/or guanidine 
CC PT   hydrochloride.
XX
CC PS   Disclosure; SEQ ID NO 31; 75pp; English.
XX
CC   The present invention relates to a novel method for increasing the 
CC   percentage of monomer in a composition of recombinantly expressed 
CC   antibody molecules. The antibody molecule comprises at least one Fv with 
CC   specificity for an antigen of interest comprising a variable heavy domain
CC   (VH) and a variable light domain (VL) which are connected directly or 
CC   indirectly via one or more linkers and are stabilized by a disulfide 
CC   bond. The invention claims a composition comprising 2-mercaptoethylamine 
CC   and a denaturant for converting multimeric species of the antibody 
CC   molecule to monomers. The present sequence represents an amino acid 
CC   sequence of a variant light chain region of an anti-albumin antibody used
CC   in the method of the invention.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 23;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||


BDH90088
ID   BDH90088 standard; protein; 112 AA.
XX
AC   BDH90088;
XX
DT   15-DEC-2016  (first entry)
XX
DE   Anti-albumin specific antibody VL (no ds), SEQ ID 31.
XX
KW   Albumin; antibody; antibody identification; antibody production;
KW   light chain variable region.
XX
OS   Unidentified.
XX
CC PN   WO2016169992-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   20-APR-2016; 2016WO-EP058774.
XX
PR   22-APR-2015; 2015GB-00006868.
XX
CC PA   (UCBB-) UCB BIOPHARMA SPRL.
XX
CC PI   Heywood SP,  Wild GB;
XX
DR   WPI; 2016-675867/79.
XX
CC PT   Obtaining human heavy chain variable (VH)-3 domain-containing antibody in
CC PT   monomeric form comprises applying mixture comprising human VH3 domain-
CC PT   containing antibody in monomeric and multimeric form to protein A 
CC PT   chromatography material.
XX
CC PS   Disclosure; SEQ ID NO 31; 72pp; English.
XX
CC   The present invention relates to a method for obtaining human heavy chain
CC   variable (VH)-3 domain-containing antibody in monomeric form. The method 
CC   involves: (a) applying mixture comprising a human VH3 domain-containing 
CC   antibody in monomeric and multimeric form to protein A chromatography 
CC   material; and (b) recovering the human VH3 domain-containing antibody in 
CC   monomeric form. The human VH3 domain-containing antibody does not contain
CC   crystallizable fragment (Fc) region. The invention further relates to: 
CC   (1) a method for manufacturing a human VH3 domain-containing antibody; 
CC   and (2) a method for separating a human VH3 domain-containing antibody in
CC   monomeric form from the antibody in multimeric form. The invention 
CC   provides methods for manufacturing and purifying antibodies and antibody-
CC   derived molecules in monomeric form. The present sequence represents an 
CC   anti-albumin specific antibody light chain variable region (VL), used in 
CC   the invention for increasing the percentage of monomer in a composition 
CC   of recombinantly expressed antibody molecules.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 23;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110

BDH86445
ID   BDH86445 standard; protein; 112 AA.
XX
AC   BDH86445;
XX
DT   15-DEC-2016  (first entry)
XX
DE   Anti-albumin specific antibody VL (no ds), SEQ ID 31.
XX
KW   Albumin; antibody; antibody production; light chain variable region.
XX
OS   Unidentified.
XX
CC PN   WO2016170137-A1.
XX
CC PD   27-OCT-2016.
XX
CC PF   22-APR-2016; 2016WO-EP059050.
XX
PR   22-APR-2015; 2015GB-00006869.
XX

XX
CC PI   Heywood SP,  Wild GB,  Le Page CJ,  Hanif R;
XX
DR   WPI; 2016-675848/79.
XX
CC PT   Increasing the percentage of monomeric antibody Fab-dsFv multimeric 
CC PT   species by a thermal conversion step of holding the composition 
CC PT   comprising the antibody in the presence of a reducing agent or after 
CC PT   treatment with a reducing agent.
XX
CC PS   Disclosure; SEQ ID NO 31; 82pp; English.
XX
CC   The present invention relates to a method for increasing the percentage 
CC   of monomer in a composition of recombinantly expressed antibody 
CC   molecules. The method involves a thermal conversion step of holding the 
CC   composition comprising the antibody molecule at a temperature for a 
CC   period of an hour in the presence of a reducing agent or after treatment 
CC   with a reducing agent. The antibody molecule comprises a Fv with 
CC   specificity for an antigen of interest comprising one heavy variable 
CC   region (VH) and one light variable region (VL) connected directly or 
CC   indirectly via linkers and are stabilized by a disulfide bond Fab-dsFv. 
CC   The method is used for increasing the percentage of monomeric antibody 
CC   Fab-dsFv multimeric species. The method can be easily and cost-
CC   effectively employed on a commercial scale. The present sequence 
CC   represents an anti-albumin specific antibody light chain variable region 
CC   (VL), used in the invention for increasing the percentage of monomer in a
CC   composition of recombinantly expressed antibody molecules.
XX
SQ   Sequence 112 AA;

  Query Match             98.8%;  Score 558;  DB 23;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  109;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVASNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCQSSPSVWSNFLSWYQQKPGKAPKLLIYEASKLTSGVP 60

Qy         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SRFSGSGSGTDFTLTISSLQPEDFATYYCGGGYSSISDTTFGGGTKVEIK 110


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 19, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649